DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 10/26/2021 submission filed in Application 16/405,632.  Claims 1-20 are now presented.
Claims 1, 3-5, 13-15, 20 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments files 10/26/2021, with respect to the prior art have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Applicant's remaining arguments filed have been fully considered but they are not persuasive. 

Regarding the rejections under 35 U.S.C. 101, the Applicant argues Claim 1 integrates the abstract idea into a practical application because it recites meaningful limitations and the Examiner rejection “oversimplifies these meaningful limitations as merely "testing a plurality of remediation solutions for correcting the mismatch." (Action, Page 4). Although claim 1 does recite "testing a plurality of remediation solutions for correcting the mismatch," the Action seems to completely ignore all the following meaningful limitations that further elaborate how such "testing" is performed. Such meaningful claim limitations involve a number of concrete and specific operations and reflect a technological improvement in the supply chain management system. In particular, they "can improve the overall efficiency and efficacy of a SCMS," in part, because "the searching of the potential remediation solutions can be comprehensive, which would not be possible based on existing technology, especially under the time pressure." (Paragraphs [0206]-[0207]).”
The Examiner respectfully disagrees.   The 2019 PEG states that fundamental economic principles or practices including mitigating risk are abstract.  The Examiner has applied the broadest reasonable interpretation to the claims.  The claim does not define paths or how successful paths are discovered and navigated.  As such, this limitation is considered abstract as it can be interpreted to be 

Step 2B: Even if somehow the claims are determined to direct to an abstract idea, the claims as a whole amount to significantly more than the abstract idea itself. For example, as described further below, claim 1 recites a number of features that are novel and nonobvious in view of applied prior art. As another example, claim 3, as amended, further recites that the declarative rule is represented by a unique tree structure. These claimed features describe a technical solution to a technical problem. Further, these claim limitations, either individually or in combination, "are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present." Accordingly, even if the claims somehow do not pass the Step 2A inquiry, they satisfies Step 2B test because the claims as a whole amount to an "inventive concept." 
The Examiner respectfully disagrees.  The 2019 PEG states that in step 2B Examiner are to identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements individually and in combination to determine whether they amount to significantly more.  In the instant case, the Examiner has identified the additional elements beyond the abstract idea to be one or more processors; one or more computer-readable media comprising computer-executable instructions and displaying, in a user interface, the ranked list of candidate remediation solutions.  The is because under the broadest reasonable interpretation, the rest of the elements in the claims fall into the abstract idea categories of method of organizing human activity and mental processes.  The additional elements of the system and software are recited at a high-level of generality (i.e., as a 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case Claims 1-12 are directed toward a method for generating a ranked list of solutions based on a received plan deviation alert.  Claims 13-19 are directed toward a system for generating a ranked list of solutions based on a received plan deviation alert.  Claim 20 is directed toward a computer program product for generating a ranked list of solutions based on a received plan deviation alert.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of detecting problems on determining remediation solutions which is abstract as it is drawn to methods of organizing human activity including fundamental economic practices, like mitigating risk.  Further, the claims elements are considered abstract ideas because they are directed to a mental process as they are comparable to “observations”. 

If a claim limitation, under its broadest reasonable interpretation, covers mitigating risk and limitations that are analogous to observations, then it falls within the “method of organizing human activity” and mental process, respectively, grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The mere recitation of a generic computer does not take the claim out of the organizing human activity grouping and mental process.   The limitation that are directed to the abstract ideas include:

receiving a new plan deviation alert comprising a deviation level, wherein the deviation level quantifies a mismatch between expected supply chain parameters specified by a SCMS plan and observed SCMS parameters; 
testing a plurality of remediation solutions for correcting the mismatch, wherein the testing comprises navigating successful paths within SCMS declarative rules from general solutions to specific predicates that are tested against stored SCMS resources and constraints, wherein the SCMS declarative rules comprise predicate expressions that use logical operators to describe a relationship between SCMS resources and constraints, wherein the testing performs a rule-based search for which of the plurality of remediation solutions are possible and enumerates the plurality of remediation solutions that are possible, given the SCMS resources and constraints, and the testing transforms the successful paths within the SCMS declarative rules into activity-based views, wherein the rule-based search comprises querying the SCMS declarative rules based on at least the SCMS resources and constraints; 
evaluating expended resource simulations associated with the plurality of possible remediation solutions, wherein evaluating expended resources comprises simulating implementation of activities within the activity-based views of the plurality of possible remediation solutions; 
based on the evaluated expended resource simulations, generating, out of the possible remediation solutions, a ranked list of candidate remediation solutions and executing a remediation solution selected from the ranked list of the candidate remediation solutions.

Under its broadest reasonable interpretation, these recitations are directed toward a method of organizing human activity as they are directed to detecting risks is a supply chain which is a fundamental economic practice.  The steps that are directed to receiving a new plan deviation alert comprising a deviation level, wherein the deviation level quantifies a mismatch; testing a plurality of remediation solutions for correcting the mismatch; evaluating expended resource simulations associated with the plurality of possible remediation solutions; generating, out of the possible remediation solutions, a ranked list of candidate remediation solutions are all directed to the fundamental economic practice of detecting problems in a supply chain and determining the best remedial solution and executing the solution.  Further, the amendments that are directed to the SCMS declarative rules comprise predicate expressions that use logical operators to describe a relationship between SCMS resources and constraints remain abstract.  This is because the method uses the recited rules (which comprise predicate expressions) to test remediation solutions and then generate the best solutions which is directed to risk mitigation.
Further, the limitations that are directed to testing a plurality of remediation solutions for correcting the mismatch; evaluating expended resource simulations; and generating, out of the possible remediation solutions, a ranked list of candidate remediation solutions are all observations or analyses that can be performed mentally.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements:
displaying, in a user interface, the ranked list of candidate remediation solutions.
Further, Claims 13 and 20 recite the additional elements of:
one or more processors; one or more computer-readable media comprising computer-executable instructions

The additional elements of the system and software are recited at a high-level of generality (i.e., as a generic system comprising computing system, processors, memories, and user-interface which is operable to be used to perform the abstract idea) such that is amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the step that is directed to displaying a raked list is a mere output of the analysis.  MPEP 2106.05(g) states that displaying the output of an analysis is insignificant extra-solution activity.  
Accordingly, the combination of the generic computer elements and the extra solution display do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the Examiner takes official notice that rendering the result of an analysis on a display is well understood routine and conventional.  As such, the combination of the generic computer and the broadly recited display does not result in and invention concept.
Dependent claims 2-12 offer further descriptive limitations of elements found in the independent claims and addressed above.  Claim 3 that has been amended to recite the rule is represented as a tree structure remains abstract.  This is still merely a type of rule that is used to remediate risk in a supply chain which is abstract.
While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
The analysis above applied to all statutory classes of invention.  As such, Claims 13-20 are rejected for the same reason that applied to claim 1-12.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683